UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 Hampden Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transaction applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: 1)Amount previously paid: N/A 2)Form, Schedule or Registration Statement No: N/A 3)Filing party: N/A 4) Date Filed: N/A October 4, 2012 To the Stockholders of Hampden Bancorp, Inc.: You are cordially invited to attend the Annual Meeting of Stockholders of Hampden Bancorp, Inc. to be held on Tuesday, November 6, 2012, at 10:00 a.m. Eastern Time, at the Sheraton Springfield Monarch Place Hotel, Springfield, MA 01144. At the Annual Meeting, you will be asked to: (i) elect three directors, each to serve for a three-year term, (ii) ratify the appointment of Wolf & Company, P.C. as our independent registered public accounting firm for the year ending June 30, 2013, (iii) consider and vote upon, if properly presented at the Annual Meeting, a stockholder proposal and (iv)transact such other business as may properly come before the Annual Meeting or any adjournments of the Annual Meeting. The Board of Directors unanimously recommends that you vote FOR proposals (i) and (ii) above and AGAINST proposal (iii). We encourage you to read the accompanying Proxy Statement, which provides information about Hampden Bancorp, Inc. and the election of directors to be considered at the Annual Meeting. It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend the Annual Meeting, you are requested to sign and date the enclosed proxy card and return it in the enclosed envelope. Returning a proxy card will not deprive you of your right to attend the Annual Meeting and vote your shares in person. If you attend the meeting and prefer to vote in person, you may do so. Sincerely, Thomas R. Burton Chief Executive Officer and Vice Chairman HAMPDEN BANCORP, INC. 19 Harrison Ave. Springfield, MA 01102 (413) 736-1812 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD NOVEMBER 6, 2012 NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Hampden Bancorp, Inc. will be held on Tuesday, November 6, 2012, at 10:00 a.m. Eastern Time, at the Sheraton Springfield Monarch Place Hotel, Springfield, MA 01144 for the following purposes, all of which are more completely set forth in the accompanying Proxy Statement: 1. To elect three directors to serve for a term of three years; 2. To ratify the appointment of Wolf & Company, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2013; 3. To consider and vote upon, if properly presented at the Annual Meeting, a stockholder proposal; and 4. To transact such other business as may properly come before the Annual Meeting and any adjournments of the meeting. Stockholders of record at the close of business on September 19, 2012 are entitled to notice of and to vote at the Annual Meeting and at any adjournments of the meeting. By Order of the Board of Directors Thomas R. Burton Chief Executive Officer and Vice Chairman Springfield, MA October 4, 2012 IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE ANNUAL MEETING REGARDLESS OF THE NUMBER YOU OWN. EVEN IF YOU PLAN TO BE PRESENT IN PERSON, YOU ARE URGED TO VOTE YOUR COMMON SHARES VIA MAIL BY FOLLOWING THE INSTRUCTIONS INCLUDED WITH YOUR PROXY CARD. ANY PROXY GIVEN MAY BE REVOKED BY YOU IN WRITING OR IN PERSON AT ANY TIME PRIOR TO ITS EXERCISE. HAMPDEN BANCORP, INC. 19 Harrison Ave. Springfield, MA 01102 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS November 6, 2012 SOLICITATION, VOTING AND REVOCABILITY OF PROXIES This Proxy Statement, which is first being mailed on or about October 4, 2012, is furnished to stockholders of Hampden Bancorp, Inc. (the “Company’’ or “Hampden Bancorp”) in connection with the solicitation of proxies on behalf of the Board of Directors to be used at the 2012 Annual Meeting of stockholders (the “Annual Meeting’’) and any adjournments of the Annual Meeting. The Annual Meeting will be held at the Sheraton Springfield Monarch Place Hotel, Springfield, MA 01144, on November 6, 2012 at 10:00 a.m. Eastern Time. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on November 6, 2012.This Proxy Statement and our 2012 Annual Report to security holders are available for viewing, printing and downloadingat http://www.cfpproxy.com/6120. The Annual Meeting has been called for the following purposes: (i) to elect three directors, each to serve for a three-year term (Proposal 1); (ii) to ratify the appointment of Wolf & Company, P.C. as our independent registered public accounting firm for the year ending June 30, 2013 (Proposal 2); (iii) to consider and vote upon, if properly presented at the Annual Meeting, a stockholder proposal (Proposal 3); and (iv) to transact such other business as may properly come before the Annual Meeting and any adjournments of the Annual Meeting. Except for procedural matters incident to the conduct of the Annual Meeting, the Board of Directors is not aware of any other matters that will be presented at the Annual Meeting or any adjournments of the Annual Meeting. The proxies solicited hereby, if properly executed and returned to us and not revoked prior to their use, will be voted in accordance with the instructions contained therein by the persons named in the proxy, who have been duly appointed by the Board of Directors to vote such proxies. Unless contrary instructions are given, each proxy will be voted FOR the election of all of the nominees of the Board of Directors, FOR the ratification of the appointment of Wolf & Company, P.C. as Hampden Bancorp’s independent registered public accounting firm and AGAINST the stockholder proposal set forth below. Except for procedural matters incident to the conduct of the Annual Meeting, the Board of Directors does not know of any matters other than those described in the Notice of Annual Meeting of Stockholders that are to come before the Annual Meeting. If any other matters are properly brought before the Annual Meeting, the person appointed to vote the proxies will vote the shares represented by the proxies on such matters as determined by a majority of our Board of Directors. Any stockholder giving a proxy has the power to change or revoke it any time before it is exercised by (i) delivering to the Chief Financial Officer of the Company (Robert Massey, CFO, SVP and Treasurer, Hampden Bancorp, Inc., 19 Harrison Ave, Springfield, MA, 01102) written revocation of the proxy, (ii) submitting a duly executed proxy bearing a later date, or (iii) appearing at the Annual Meeting and voting in person. Proxies solicited hereby may be exercised only at the Annual Meeting and any adjournments of the Annual Meeting and will not be used for any other meeting. The securities which can be voted at the Annual Meeting consist of shares of our common stock, par value $0.01 per share (the “Common Stock’’), with each share entitling its owner to one vote on each matter presented. The close of business on September 19, 2012 has been fixed by the Board of Directors as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting. The number of shares of Common Stock issued and outstanding on September 19, 2012 was 5,864,425. Stockholders’ votes will be tabulated by the person appointed by the Board of Directors to act as inspector of election of the Annual Meeting. The presence, in person or by proxy, of the holders of a majority of the Common Stock issued and outstanding and entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting.Under our Bylaws, directors are elected by a plurality of the votes cast by the shares of Common Stock entitled to vote in the election. Unless otherwise required by Delaware law, applicable rules and regulations or our Certificate of Incorporation or Bylaws, any other matter put to a stockholder vote will be decided by the affirmative vote of a majority of the votes cast, either in person or by proxy, at the Annual Meeting. 1 If your shares are registered in your name or if you have stock certificates, they will not be voted if you do not return your proxy card by mail or vote at the Annual Meeting. If your shares are held in street name and you do not provide voting instructions to the bank, broker or other nominee that holds your shares, the bank, broker or other nominee that holds your shares has the authority to vote your unvoted shares only on the ratification of the appointment of our independent registered public accounting firm (Proposal 2 of this proxy statement) without receiving instructions from you. Therefore, we encourage you to provide voting instructions to your bank, broker or other nominee. This ensures your shares will be voted at the annual meeting and in the manner you desire. A “broker non-vote” will occur if your broker cannot vote your shares on a particular matter because it has not received instructions from you and does not have discretionary voting authority on that matter or because your broker chooses not to vote on a matter for which it does have discretionary voting authority. Recent changes in regulations were made that have taken away the ability of your bank, broker or other nominee to vote your uninstructed shares in the election of directors. Therefore, if you hold your shares in street name it is critical that you cast your vote if you want your vote to be counted for the election of directors (Proposal 1) or the stockholder proposal (Proposal 3). In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted on routine matters, such as the election of directors, your bank, broker or other nominee was allowed to vote your shares on your behalf in the election of directors as it felt appropriate. Thus, if you hold your shares in street name and you do not instruct your bank, broker or other nominee how to vote in the election of directors or the stockholder proposal, no votes will be cast on these proposals on your behalf. In voting on the ratification of the appointment of Hampden Bancorp’s independent registered public accounting firm and the stockholder proposal included in this proxy statement, you may vote in favor of each proposal, vote against each proposal or abstain from voting on each proposal.To approve (i) the ratification of the appointment of Hampden Bancorp’s independent registered public accounting firm or (ii) the stockholder proposal, the affirmative vote of a majority of the votes cast either in person or by proxy at the Annual Meeting is required.In counting votes on the ratification of the appointment of Hampden Bancorp’s independent registered public accounting firm and the stockholder proposal, abstentions and broker non-votes are counted for purposes of determining whether a quorum exists at the Annual Meeting but are not counted as votes cast and therefore have no effect on the results of the vote on these proposals. Solicitation of Proxies. We will pay the cost of soliciting proxies for the Annual Meeting. We have engaged the proxy solicitation services of Eagle Rock Proxy Advisors LLC. For its services, Eagle Rock Proxy Advisors LLC will receive a fee of approximately $3,500. We will also reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending proxy materials to our beneficial owners. Additionally, Hampden Bancorp’s directors, officers and other employees may solicit proxies personally or by telephone. None of these persons will receive additional compensation for these activities. Voting. If your Common Stock is held by a broker, bank or other nominee (i.e., in “street name”), you should receive instructions from that person or entity that you must follow in order to have your shares of Common Stock voted. If you hold your Common Stock in your own name and not through a broker or another nominee, you may vote your shares of Common Stock: o by signing, dating and mailing the proxy card in the enclosed postage-paid envelope, or o by attending the Annual Meeting and voting in person. Whichever of these methods you select to transmit your instructions, the proxy holders will vote your Common Stock in accordance with your instructions. If you give a proxy without specific voting instructions, your proxy will be voted by the proxy holders as recommended by the Board of Directors. 2 Householding of Annual Disclosure Documents.Only one copy of this Proxy Statement and our 2012 Annual Report is being sent to an address shared by more than one stockholder. This practice, known as "householding," is designed to reduce our printing and mailing costs. If any stockholder residing at such an address wishes to receive a separate copy of this Proxy Statement or our 2012 Annual Report, he or she may contact the Company's Chief Financial Officer at Hampden Bancorp, Inc., Attn: Robert Massey, CFO, SVP and Treasurer, 19 Harrison Ave., Springfield, MA 01102. Any such stockholder may also contact the CFO using the above contact information if he or she would like to receive separate Proxy Statements and Annual Reports in the future. If you are receiving multiple copies of Proxy Statements and Annual Reports, you may request householding in the future by contacting the CFO using the above contact information. Participants in Hampden Bank Employee Stock Ownership Plan. If you participate in the Hampden Bank Employee Stock Ownership Plan (the “ESOP”), you will receive vote authorization materials for each plan that will reflect all the shares that you may direct the ESOP trustee to vote on your behalf under the ESOP. Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the ESOP trustee how to vote the shares of Common Stock allocated to his or her account. The ESOP trustee, subject to the exercise of its fiduciary duties, will vote all unallocated shares of Hampden Bancorp Common Stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions. The deadline for returning your voting instructions to the ESOP trustee is October 22, 2012. ELECTION OF DIRECTORS (Proposal 1) The Board of Directors (the “Board”) currently consists of 11 members, classified into three classes as follows: Thomas R. Burton, Arlene Putnam, Linda Silva Thompson, and Richard D. Suski constitute a class with a term ending in 2013 (the “Class I directors”); Stanley Kowalski, Jr., Mary Ellen Scott, Glenn S. Welch, and Stuart F. Young, Jr. constitute a class with a term ending in 2014 (the “Class II directors”); and Judith E. Kennedy, Richard J. Kos, and Kathleen O’Brien Moore constitute a class with a term which expires at the upcoming Annual Meeting (the “Class III directors”).At each Annual Meeting of Stockholders, directors are elected for a full term of three years to succeed those directors whose terms are expiring. On September 11, 2012, the Board voted (i) to set the size of the Board of Directors at 11 members and (ii) to nominate Judith E. Kennedy, Richard J. Kos, and Kathleen O’Brien Moore for election at the Annual Meeting for a term of three years to serve until the 2015Annual Meeting of Stockholders, and until their respective successors are elected and qualified.The Class I directors (Thomas R. Burton, Arlene Putnam, Linda Silva Thompson, and Richard D. Suski) and the Class II directors (Stanley Kowalski, Jr., Mary Ellen Scott, Glenn S. Welch, and Stuart F. Young, Jr.) will serve until the Annual Meetings of Stockholders to be held in 2013 and 2014, respectively, and until their respective successors have been elected and qualified. Unless authority to vote for any of these nominees is withheld, the shares represented by the enclosed proxy will be voted FOR the election of Judith E. Kennedy, Richard J. Kos, and Kathleen O’Brien Moore. In the event that either nominee becomes unable or unwilling to serve, the shares represented by the enclosed proxy will be voted for the election of such other person as the Board of Directors may recommend in his or her place.We have no reason to believe that any nominee will be unable or unwilling to serve as a director. The nominees for director who receive the most votes (also known as a “plurality” of the votes cast) will be elected. You may vote either FOR all of the nominees, WITHHOLD your vote from all of the nominees or WITHHOLD your vote form any one or more of the nominees. Votes that are withheld will not be included in the vote tally for the election of the directors. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name for the election of directors. As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effect on the results of this vote. The Board Of Directors Unanimously Recommends The Election Of Judith E. Kennedy, Richard J. Kos, and Kathleen O’Brien Moore As Directors. 3 Information as to Nominees and Other Directors The following table lists our Board of Directors’ nominees for election as directors and our current directors. Also in the table is each person’s age as of June 30, 2012, the periods during which that person has served as one of our directors, and positions currently held with us. Director Nominees for a Three-Year Term: Age at June 30, 2012 Hampden Bank Director Since Expiration of Term Position Judith E. Kennedy 74 Director Richard J. Kos., Esq. 59 Chairman of the Board of Directors Kathleen O’Brien Moore 58 Director Continuing Directors: Thomas R. Burton, CPA 65 Chief Executive Officer and Vice Chairman Linda Silva Thompson 52 Director Richard D. Suski, CPA 71 Director Arlene Putnam 65 Director Stanley Kowalski, Jr., PhD 71 Director Mary Ellen Scott 68 Director Glenn S. Welch 50 President, Chief Operating Officer and Director Stuart F. Young, Jr. 62 Director Biographical Information The business experience and education of each of our directors is set forth below. The biographies of each of the nominees and continuing board members below contain information regarding the person’s business experience, public directorships held within the last five years and the experiences, qualifications, attributes or skills that caused the Governance and Nominating Committee and the Board of Directors to determine that the person should serve as a director. Each director is also a director of Hampden Bank, a wholly-owned subsidiary of the Company (“the Bank”). Other than Richard D. Suski and Linda Silva Thompson, all of the nominees and directors continuing in office are long-time residents of the communities served by the Company and its subsidiaries and some of such individuals have operated, or currently operate, businesses located in such communities. As a result, each nominee and director continuing in office has significant knowledge of the businesses that operate in the Company’s market area, an understanding of the general real estate market, values and trends in such communities and an understanding of the overall demographics of such communities. Additionally, as residents of such communities, each nominee and continuing director has direct knowledge of the trends and developments occurring in such communities. As the holding company for a community banking institution, the Company believes that the local knowledge and experience of its directors assists the Company in assessing the credit and banking needs of its customers, developing products and services to better serve its customers and assessing the risks inherent in its lending operations, and provides the Company with greater business development opportunities. As local residents, our nominees and directors are also exposed to the advertising, product offerings and community development efforts of competing institutions which, in turn, assists the Company in structuring its marketing efforts and community outreach programs. 4 Judith E. Kennedy is retired as a Literacy Fellow at the New York Institute for Special Education, a position she held from 2002 through 2005. Prior to that, she served as a Principal for the Springfield public school system. She has a Masters Degree in Education from Westfield State University, and she has served as a board member of the Springfield South End Community Council. Ms. Kennedy provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Ms. Kennedy has served as a director of the Company since January 2007 and as a director of the Bank since 1977. Richard J. Kos, Esq. has been an attorney at the firm of Egan, Flanagan & Cohen, P.C. since 2004 and is a partner of the firm. Prior to that, he had been in private practice since 1978 and he was Mayor of the City of Chicopee, Massachusetts from 1997 to 2004. Mr. Kos has a Bachelor of Arts degree in Economics from Amherst College, and a Law degree from Suffolk University Law School. He currently serves as a Trustee of Our Lady of the Elms College, Chairman of the Board of the Chicopee Chamber of Commerce, a member of the Board of Incorporators of the Mason Wright Foundation of Springfield, MA and a member of the Board of Directors of the Regional Employment Board also located in Springfield, MA. He has held prior directorships with the Pioneer Valley Red Cross, the Polish National Credit Union, Providence Place, the Economic Development Council, and the Westover Metropolitan Development Corporation. He had been an incorporator of Chicopee Savings Bank. Mr. Kos provides the board with knowledge and understanding of the greater Springfield marketplace and has strong ties to the local community. As a board member Mr. Kos has served as a director of the Company since January 2007 and as a director of the Bank since 2005. Kathleen O’Brien Moore has been the Treasurer and Collector of the Town of West Springfield, MA since 1994. Prior to that, she was the director and owner of Toomey-O’Brien Funeral Home. Ms. O’Brien Moore has a Masters of Education from Springfield College. She has previously been a board member of the West Springfield Credit Union, and a trustee of the Boys & Girls Club of West Springfield. Ms. O’Brien Moore provides the board with the experience and perspective of a successful business owner in our markets and has strong ties to the local community. Ms. O’Brien Moore has served as a director of the Company since January 2007 and as a director of the Bank since 2002. Thomas R. Burton, CPA, CGMA, has served as the Chief Executive Officer of Hampden Bancorp and its predecessors since 1994. He also served as the President of Hampden Bancorp and its predecessors from 1994 to 2011. Prior to that, he was a managing partner at KPMG LLP. Mr. Burton has a Bachelor of Science degree from Western New England University. Mr. Burton has been actively involved in professional organizations and is a member of the American Institute of Certified Public Accountants and the Connecticut and Massachusetts Societies of Certified Public Accountants, where he served as Chairman of the Massachusetts Society Bank Accounting Committee.He has spoken at a variety of programs sponsored by America’s Community Bankers, Massachusetts Bankers Association and the Bank Administration Institute.Mr. Burton is a past member of the Board of Directors and past Chairman of the Affiliated Chamber of Commerce of Greater Springfield, member of the Board of Trustees and past Chairman of Western New England University, Director and Chairman of the Audit Committee of the Bankers’ Bank Northeast, Director of the Depositors Insurance Fund of Massachusetts, Director and past Chairman of The Association for Community Living and member of the Board and Treasurer of the Springfield Symphony Orchestra. Mr. Burton’s extensive banking experience and knowledge of local markets enhances the breadth of experience of the Board. Mr. Burton has served as a director of the Company since January 2007 and as a director of the Bank since 1994. Linda Silva Thompson became the Dean of the School of Business & Accounting at Monroe College in the Bronx, NY in June 2012 after serving as the Chairperson of the business department since 2008. Prior to that, she served as an adjunct faculty member at Springfield Technical Community College in Springfield, MA from 2003 to 2004, as well as a managing partner at Mitchell, Myhre, & Silva Realty, Inc. from 1988 to 2006. Ms. Silva Thompson has a Master of Science in Communication & Information Management from Bay Path College and a Master of Philosophy from The New School. She is a licensed residential and commercial real estate sales broker in Massachusetts, New York, and Pennsylvania. She is accredited to manage Massachusetts Housing Finance Agency and US Department of Housing and Urban Development properties.She has served as a board member and trustee of the Springfield Technical Community College Assistance Corporation and the Community Foundation of Western Massachusetts. Ms. Silva Thompson provides the board with the experience and perspective of a successful business partner in our markets and brings knowledge to the Board concerning the local real estate market. Ms. Silva Thompson has served as a director of the Company since January 2007 and as a director of the Bank since 2005. 5 Richard D. Suski, CPA, is a retired principal of RDS Associates, a sole proprietorship providing business accounting / consulting services; a position he held from 1991 through 2005. Prior to that, he was Partner-in-Charge of Financial Institutions of the Hartford Office of KPMG LLP.Mr. Suski has a Bachelor of Science from the University of Connecticut. He is a member of the American Institute of Certified Public Accountants and the Connecticut Society of Certified Public Accountants. He is currently a board member of the SBM Charitable Foundation, Inc. He has held prior board member positions with Savings Bank of Manchester, First Federal Savings – East Hartford, MidConn Bank, and The Federal Savings Bank. As a certified public accountant and through his prior employment and director experiences, Mr. Suski provides knowledge and experience to the board in areas such as financial statement preparation, public reporting and prior participation in public company boards and committees. He serves as the Company’s Audit Committee Chair and is designated as the audit committee financial expert.Mr. Suski has served as a director of the Company since August 2007 and as a director of the Bank since August 2007. Arlene Putnam started a commercial real estate consulting firm, Putnam Associates, LLC in 2010. She has held positions at The City of Springfield, the UMASS Memorial Hospital and the Eastfield Mall. Prior to that, she served as a vice president and director of retail operations for Mountain Development Corp. from 2001 to 2009. Ms. Putnam has a Bachelor of Science in Business Administration from Western New England University. She is past Chair of the Affiliated Chamber of Commerce of Greater Springfield and now a member of the Springfield Chamber Board of Directors, a member of the board of directors of the Spirit of Springfield, a member of the Board of Directors of the United Way of Pioneer Valley and a member of the Board of Directors and Treasurer of the Mason Wright Foundation. Ms. Putnam provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Ms. Putnam has served as a director of the Company since November 2007 and as a director of the Bank since November 2007. Stanley Kowalski, Jr., Ph.D., is the Chief Financial Officer of Flodesign, Inc., a position he has held since 2008. Prior to that, he served as the Dean of the School of Business of Western New England University in Springfield, Massachusetts from 1979 to 2006. He has a PhD in Economics from the University of Massachusetts. He has served as a member of the advisory committee of Flodesign Wind Turbine, Inc. He has served as a board member of the Greater Springfield Chamber of Commerce, Plan for Progress, Boy Scouts of Pioneer Valley, and the New England Business Deans Association. Dr. Kowalski provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Dr. Kowalski has served as a director of the Company since January 2007 and as a director of the Bank since 1995. Mary Ellen Scott is Chief Executive Officer and owner of United Personnel Services, Inc. in Springfield, MA, founded in 1984.Ms. Scott has an Associates Degree in Business from Cardinal Cushing College.She is currently a member of the board and past chairman of the Springfield Symphony Orchestra, past President of the Springfield Chamber of Commerce, a trustee of the Western MA Economic Development Council, and board member of the Community Foundation.Ms. Scott provides the board with the experience and perspective of a successful business owner in our markets and has strong ties to the local community.Ms. Scott has served as a director of the Company since January 2007 and as a director of the Bank since 2000. Glenn S. Welch has served as the President and Chief Operating Officer of Hampden Bancorp and Hampden Bank since January 2012. Prior to that, he served as the Company’s Executive Vice President since 2006 and as the Senior Vice President and Division Executive for Business Banking of Hampden Bank since 2001. Prior to joining Hampden, he served as Vice President, Middle Market Group at Fleet Bank. He is a graduate of Western New England University and earned his MBA from the University of Massachusetts. He currently serves as Chairman of the Affiliated Chambers of Commerce of Greater Springfield (ACCGS), Chair of the Board of the Scibelli Enterprise Center, Western New England University Business Advisory Board, board member of DevelopSpringfield, member of the Mass Bankers Credit Committee, and a participant in the City 2 City project. Mr. Welch’s extensive banking experience and knowledge of local markets enhances the breadth of experience of the Board. Mr. Welch has served as a director of the Company and Bank since January 2012. 6 Stuart F. Young, Jr. has served as the managing partner of Ardsley Properties, LLC since July 2008. Prior to that, he served as the Director of Fiscal Services at the Shriners Hospital for Children in Springfield, Massachusetts since 1994. He has a Masters in Business Administration from the Darden School of Business at the University of Virginia. He has served as a former board member and president of The Ronald McDonald House of Springfield. Mr. Young provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Mr. Young has served as a director of the Company since January 2007 and as a director of the Bank since 1986. CORPORATE GOVERNANCE Meetings During fiscal year ended June 30, 2012, our Board held nine meetings. Each incumbent director attended at least 75% of the aggregate of (i) the total number of meetings of the Board of Directors held during the period that the individual served and (ii)the total number of meetings held by all committees of the Board on which the director served during the period that the individual served. Independent Directors The Board of Directors has determined that all of the members of the Board other than Mr. Burton and Mr. Welch are “independent directors” under Rule 5605 of the NASDAQ Stock Market. The Board based these determinations primarily on the review of the responses of the directors and executive officers to questions regarding employment and compensation history, affiliations and family and other relationships. Mr. Burton and Mr. Welch are not considered independent because they are executive officers of Hampden Bancorp, Inc. Audit Committee The Audit Committee oversees our financial reporting process, the system of internal financial and accounting controls, the audit process and compliance with applicable laws and regulations. The Audit Committee reviews our annual audited consolidated financial statements, including management’s discussion and analysis and regulatory examination findings. The Audit Committee’s roles and responsibilities are set forth in the Audit Committee’s written charter and include the authority to appoint, retain and terminate the Company’s independent registered public accounting firm. The members of the Audit Committee are Mr. Suski (Chair), Ms. Silva Thompson, and Ms. Kennedy. During the fiscal year ended June 30, 2012, the Audit Committee held five meetings. As of the date of this Proxy Statement, each of the Audit Committee members is an “independent director” under the current independence standards promulgated by the Securities and Exchange Commission (the “SEC”) and Rule 5605 of the NASDAQ Stock Market. In addition, the Board has determined that Mr. Suski is an “audit committee financial expert” as defined under the rules of the SEC. The Audit Committee charter is posted on our website at www.hampdenbank.com. By referring to our website, we do not incorporate the website or any portion of the website by reference into this Proxy Statement. Compensation Committee The Compensation Committee’s roles and responsibilities are set forth in the Compensation Committee’s written charter and include reviewing and recommending executive officer compensation and long-term incentive plan awards for directors and employees. The members of the Compensation Committee are Ms. Scott (Chair), Dr. Kowalski and Ms. Putnam. During the fiscal year ended June 30, 2012, the Compensation Committee held one meeting. As of the date of this Proxy Statement, each of the Compensation Committee members is an “independent director” under Rule 5605 of the NASDAQ Stock Market. Annually, our Board of Directors prepares the Chief Executive Officer’s (the “CEO”) performance appraisal and goals. The Compensation Committee also administers the Company’s 2008 Equity Incentive Plan (the “2008 Plan”). The Compensation Committee recommends the compensation for the CEO to the full Board of Directors for approval. The CEO completes direct reports, performance appraisals and goals for our executive officers, which are then reviewed by the Compensation Committee. The CEO also presents recommendations for compensation for the executives to the Compensation Committee, which is provided to the full Board of Directors for approval. For a further discussion on the Compensation Committee’s processes and procedures, see “Executive Officer and Director Compensation—Compensation Discussion and Analysis.”During the year ended June 30, 2012 (“fiscal 2012”), the Compensation Committee engaged an outside consultant, McLagan, Inc. (“McLagan”), to assist in the evaluation of executive officer compensation. The Compensation Committee charter is posted on our website at www.hampdenbank.com. 7 Governance and Nominating Committee The Board of Directors has appointed a Governance and Nominating Committee that has overall responsibility for recommending corporate governance processes and board operations for the Company. The Governance and Nominating Committee’s role and responsibilities are set forth in the Governance and Nominating Committee’s written charter and include identifying individuals qualified to become Board members and recommending Board nominees for each annual meeting of stockholders, reviewing and recommending to the Board any proposed changes in the Company’s governance guidelines, and overseeing annual self-assessment evaluations of Board performance and reporting such assessments annually to the Board. With respect to Board vacancies, the Governance and Nominating Committee identifies the personal characteristics, skills and abilities needed to assure that the Board will provide proper governance and strategic direction and reviews the resumes of each nominee, reviews the desired set of qualifications and evaluates the nominee(s) in relationship to the needs of the Company and the Board. The current members of the Governance and Nominating Committee are Dr. Kowalski (Chair), Mr. Kos and Ms. Putnam. During fiscal 2012, the Governance and Nominating Committee held four meetings. In addition, under our present Bylaws, stockholders eligible to vote at the Annual Meeting may make nominations for directors, but only if such nominations are made pursuant to timely notice in writing to the Secretary of Hampden Bancorp. See “—Date for Submission of Stockholder Proposals for Inclusion in Proxy Statement.” As of the date of this Proxy Statement, each of the Governance and Nominating Committee members is an “independent director” under Rule 5605 of the NASDAQ Stock Market. The Governance and Nominating Committee periodically reviews the Board of Directors’ compensation and makes recommendations, when appropriate. The Governance and Nominating Committee charter is posted on our website at www.hampdenbank.com. Governance and Nominating Committee Procedures Nominations by stockholders of persons for election to the Board of Directors must be made pursuant to timely notice in writing to our Secretary. To be timely, a stockholder’s notice shall be delivered or mailed to and received at our principal executive offices not less than ninety (90) days prior to the date of the meeting; provided, however, that in the event that less than one hundred (100) days’ notice or prior disclosure of the date of the meeting is given or made to stockholders, notice by the stockholder to be timely must be received not later than the close of business on the 10th day following the day on which such notice of the date of the meeting was mailed or such public disclosure was made. Such stockholder’s notice shall set forth: (1) as to each person whom such stockholder proposes to nominate for election or re-election as a director, all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Exchange Act (including such person’s written consent to being named in the Proxy Statement as a nominee and to serving as a director if elected); and (2) as to the stockholder giving the notice (x) the name and address, as they appear on the Company’s books, of such stockholder and (y) the class and number of shares of the Company’s capital stock that are beneficially owned by such stockholder. Process for Identifying and Evaluating Nominees The process that the Governance and Nominating Committee follows to identify and evaluate individuals to be nominated for election to the Board of Directors is as follows: Identification.For purposes of identifying nominees for the Board of Directors, the Governance and Nominating Committee relies on personal contacts of the committee members and other members of the Board of Directors, as well as its knowledge of members of the communities served by Hampden Bank. The Governance and Nominating Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth above. The Governance and Nominating Committee has not previously used an independent search firm to identify nominees. 8 Diversity.While the Committee does not maintain a specific diversity policy, the Governance and Nominating Committee considers issues of diversity among its board members in identifying and considering nominees for director, and will strive where appropriate to achieve a diverse balance of backgrounds, perspectives, experience, age, gender, ethnicity and country of citizenship on the Board and its committees. Evaluation.In evaluating potential nominees, the Governance and Nominating Committee determines whether the candidate is eligible and qualified for service on the Board of Directors by evaluating the candidate under certain criteria, which are described below. If such individual fulfills these criteria, the Governance and Nominating Committee will conduct a check of the individual’s background and further assess the qualities of the prospective nominee and the contributions he or she would make to the Board. Qualifications The Governance and Nominating Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the Board of Directors. A candidate must meet the eligibility requirements set forth in the Company’s bylaws, which include an age limitation and a requirement that the candidate not have been subject to certain criminal or regulatory actions. A candidate also must meet any qualification requirements set forth in any Board or committee governing documents. If the candidate is deemed eligible for election to the Board of Directors, the Governance and Nominating Committee will then evaluate the following criteria in selecting nominees: • integrity and ethical values; • commitment to promoting the long term value of the Company and the time to do so; • absence of conflicts of interest which might impair the ability to discharge fiduciary duties; • fair and equal representation of stockholders; • achievement in business, professional, governmental, community, scientific or educational endeavor; • provide sound business judgment derived from prior experience to function effectively in an oversight role; • diversity; and • business understanding of issues facing a public company of comparable size and operations of the Company. The Committee will also consider any other additional qualifications the Governance and Nominating Committee deems relevant. With respect to nominating an existing director for re-election to the Board, the Governance and Nominating Committee will consider and review an existing director’s board and committee attendance and performance; length of board service; experience, skills and contributions that the existing director brings to the board; and independence. 9 Stockholder Communications to the Board We encourage stockholder communications to the Board and/or individual directors.Stockholders who want to communicate with the Board or any single director can write to: Hampden Bancorp, Inc. Chairman of the Board of Directors 19 Harrison Ave. Springfield, MA 01102 All communications received (except for communications that are primarily commercial in nature or relate to an improper or irrelevant topic) will be forwarded to the full Board. Director Attendance at Annual Meetings Our Board has adopted a policy under which each member of the Board is strongly encouraged to attend each annual meeting of our stockholders. All of our directors attended our annual meeting of stockholders in 2011. The Board of Directors recommends that stockholders vote FOR the election of all of its director nominees. Company Leadership Structure The Board believes that its current governance structure provides independent board leadership and active engagement in the Company’s activities. The Chairman of the Board is not an employee or officer of the Company and all of our non-employee directors are considered “independent” under NASDAQ rules. Board members are actively engaged in shaping the Board’s agenda and the Company’s strategy. The Company’s CEO and President are board members and work closely with the independent directors. The Board believes this structure provides independent oversight while avoiding confusion regarding the Board’s oversight responsibilities and the day-to-day management of business operations. The role of the Chairman of the Board is to aid and assist the Board in assuring effective corporate governance in managing the affairs of the Board and the Company. Relationship Between Compensation and Risk The Company regularly reviews our compensation practices in an effort to appropriately balance short- and long-term incentives and to ensure that our compensation policies and practices are consistent with effective risk management. We believe that our current disciplined practices reflect responsible compensation, effective risk management and accountability to stockholders. Our Compensation Committee adheres to prudent practices that are designed to reward performance, both in the short and long-term, and are aimed at aligning employee and stockholder interests. The Compensation Committee considers elements of the Company’s organizational structure, management practices and compensation programs that would discourage unnecessary or excessive risk-taking. The Company’s long-term incentive awards are intended to promote accomplishment of our financial objectives over the long-term without taking undue amounts of risk. We will continue to monitor our executive compensation program to ensure that it continues to align the interest of our executives with those of our long-term stockholders while avoiding unnecessary or excessive risk. The Role of the Board in the Company’s Risk Management Process The Board of Directors, including its various sub-committees, oversees the Company’s risk management functions and processes. The major risks facing the Company are credit, market, liquidity, interest rate as well as reputation, compliance and operational risk. The Board and its various sub-committees share risk management responsibilities. Each sub-committee addresses different aspects of the Company’s overall risk management program within their areas of responsibility as enumerated in their charters and policies. The full Board of Directors approves policies which establish risk management considerations. Management has the responsibility of implementing and adhering to the established risk guidelines and goals set forth by the Board. 10 Risk is an integral part of the Board and committee discussions and deliberations throughout the year. The Board, its various sub-committees and management regularly review assessments of the primary risks facing the Company, their relative magnitude and management’s plan for mitigating and managing these risks. The Board receives guidance on risk management issues from its General Counsel, who reports directly to the Board of Directors, as well as the management of the Company.In addition, the Board discusses risks related to the Company’s business strategy during strategic planning meetings and at other meetings as appropriate. In addition, the Audit Committee assists the Board in fulfilling its oversight responsibility relating to: (i) the integrity of the Company’s financial statements and financial reporting process and the Company’s systems of internal accounting and financial controls; (ii) the performance of the internal audit function; (iii) the annual independent audit of the Company’s financial statements and internal control over financial reporting, the engagement of the independent registered public accounting firm and the evaluation of the independent registered public accounting firm’s qualifications, independence and performance; (iv) compliance by the Company with legal and regulatory requirements; and (v) the fulfillment of the other responsibilities set forth in its charter, as adopted by the Board. EXECUTIVE OFFICER AND DIRECTOR COMPENSATION Executive Officers of Hampden Bancorp, Inc. The following table sets forth certain information regarding the named executive officers (“executive officers”) of Hampden Bancorp as of June 30, 2012. Name Age as of June 30, 2012 Position Thomas R. Burton 65 Chief Executive Officer and Vice Chairman Glenn S. Welch 50 President, Chief Operating Officer and Director Robert A. Massey 61 Chief Financial Officer, Senior Vice President and Treasurer Robert J. Michel 60 Senior Vice President and Division Executive for Retail and Mortgage Lending William D. Marsh 62 Senior Vice President and Division Executive for Retail Banking and Financial Services Provided below is a brief description of the principal occupation for the past five years of each of our executive officers other than Mr.Burton and Mr. Welch. For information regarding Mr. Burton and Mr. Welch, see “Election of Directors — Biographical Information.” William D. Marsh has served as our and Hampden Bank’s Senior Vice President and Division Executive for Retail Banking and Financial Services since 2001. Robert A. Massey has served as our and Hampden Bank’s Chief Financial Officer since 2008. He has served as Hampden Bank’s Senior Vice President and Treasurer since 1991. Robert J. Michel has served as our and Hampden Bank’s Senior Vice President and Division Executive for Retail and Mortgage Lending since 1974. 11 Compensation Discussion and Analysis Overview Our Board of Directors, through our Compensation Committee, is responsible for establishing and administering our executive compensation program.The Compensation Committee, consisting of Mary Ellen Scott (Chair), Stanley Kowalski, Jr., and Arlene Putnam, whom are all independent directors, annually reviews the executive compensation program and recommends to the Board for its approval appropriate modifications to the compensation packages for each of our executive officers, including specific amounts and types of compensation used. The Compensation Committee reviews recommendations from the CEO regarding compensation of the named executive officers and recommends final compensation packages to the full Board for final approval. The Compensation Committee reviews the charter at least annually to ensure that the scope of the charter is consistent with the Compensation Committee’s expected role. Under the charter, the Compensation Committee is charged with general responsibility for the oversight and administration of our compensation program. For fiscal 2012, our named executive officers were Thomas R. Burton, our Chief Executive Officer, Glenn S. Welch, our President and Chief Operating Officer, and Robert J. Michel, our Senior Vice President and Division Executive for Retail and Mortgage Lending. Overall Compensation Philosophy and Guiding Principles The Compensation Committee believes that the success of our Company depends on the ability to attract and retain talented executives motivated to drive the Company’s goals and provide long-term value to our stockholders. Our compensation program is designed to link compensation with performance, taking into account competitive compensation levels in similar banks and in the markets where Hampden Bank competes for talent.Principles guiding the compensation philosophy include the following: · Employer of Choice:We view compensation as one key to being an employer of choice in its markets, able to attract and retain key employees critical to its long-term success. · Pay Aligned with Performance:We provide a competitive base salary combined with incentive opportunities that provide additional compensation for outstanding bank and individual performance. Accordingly, our compensation program is designed to align the executives’ efforts on the Company’s primary goals and objectives, which are intended to promote long-term business success and increased stockholder value. · Flexibility:We recognize that the market for talent requires flexibility in compensation in order to attract qualified individuals.Salary ranges and individual compensation decisions take into account local competitive pressures and changing conditions.Furthermore, the targeted competitive position may vary depending on the type and level of position, recognizing the different recruiting conditions and relative importance of various qualifications. The Compensation Committee, composed entirely of independent directors, sets and administers the policies that govern our executive compensation programs, including various incentive stock and stock option plans.The Compensation Committee reviews compensation levels of the named executive officers. The Compensation Committee evaluates the performance of its named executive officers, and considers management succession and related matters.All decisions relating to the compensation of the named executive officers are recommended by the Compensation Committee for approval of the full Board. The policies and underlying philosophy governing our executive compensation program, as endorsed by the Compensation Committee and the Board of Directors, are designed to accomplish the following: 12 · Maintain a compensation program that is equitable in a competitive marketplace. · Provide opportunities that integrate pay with the Company’s performance goals. · Encourage achievement of strategic objectives and creation of shareholder value. · Recognize and reward individual initiative and achievements. · Maintain an appropriate balance in the total compensation mix. · Allow us to compete for, retain, and motivate talented executives critical to its success. The Compensation Committee seeks to target executive compensation at levels that the Compensation Committee believes to be consistent with others in the banking industry.The Compensation Committee believes that a portion of each executive’s total compensation should be at risk based on the Company’s performance in order to motivate and reward executives to achieve the Company’s strategic goals. The named executive officers’ compensation is weighted toward programs contingent upon our level of annual and long-term performance.In general, for our named executive officers, we target base salaries that, on average, are at the 50th percentile of other banks and financial service companies of the Company’s asset size, complexity and with similar products and markets.See “—Compensation Program Design” below. Goals for specific components include: · Base salaries for executives generally are targeted at the 50th percentile. · The Annual Incentive Plan will provide additional compensation when annual goals are met or exceeded. Compensation Consultant/Role of Management The Compensation Committee has authority under its charter to engage the services of independent third party experts to assist it in reviewing and determining executive officer compensation. Pursuant to this authority, the Compensation Committee engaged McLagan, Inc. in fiscal 2012 to conduct comparative studies of our compensation for executive officers and members of our Board of Directors, and related to benchmarking chief executive officer compensation in connection with the Governance and Nominating Committee process. The CEO annually presents to the Compensation Committee, for their review and approval, his self-evaluation and an assessment of other executive officers, including each individual’s accomplishments, and individual and corporate performance relative to the approved incentive plan. The Committee has discretion to adjust the CEO’s recommendations, but generally has approved his recommendations for executive officers. Compensation Committee Activities in 2012 The Compensation Committee met one time during the fiscal year ended June 30, 2012. The Company took several actions during fiscal 2012 to further adjust our executive officer compensation program to correspond to our status as a publicly traded stock institution and to create alignment with the interests of our stockholders, including engaging McLagan as compensation consultant to assess the competitiveness of its executive total compensation program and to provide competitive guidelines for programs going forward. The compensation consultant also provided services related to chief executive officer salary benchmarking. The Compensation Committee reviewed executive salaries, performance and competitive market pay practices (see “Compensation Program Design – Use of Compensation Survey”), and based on such assessment, recommended adjustments to our executive officers’ base salaries, including increases of 3.00% for Mr.Burton and 3.00% for Mr.Michel. Mr. Welch was promoted to President and Chief Operating Officer in November 2011 and, based on that promotion, his salary increased 8.44%. The Compensation Committee analyzed the entire compensation package, including perquisites, health, medical and life benefits, retirement benefits, valuation of equity compensation and the cost of each to the Company. Mr. Michel was awarded a $6,570 bonus payment for attaining his divisional goals. Mr. Burton and Mr. Welch did not receive bonus payments due to the Company not meeting year-end net income goals. 13 Objectives of Our Compensation Programs Our executive officer compensation program is designed to: • Attract, retain, motivate and reward highly qualified and productive executives by providing overall compensation that is competitive with other institutions with which we compete for executive talent; • Motivate each individual to perform, to the best of his or her ability, in order to achieve targeted goals for the individual and the Company; • Improve Company performance, balancing risk-taking with fundamental concepts of safety and soundness; • Establish compensation levels that provide the greatest potential rewards for positions of greatest responsibility within a framework that is internally equitable; • Promote the long-term increase in the value of the Company by providing a portion of compensation in the form of Company common stock that vests over a period of years;and • Provide the appropriate mix of compensation that will drive superior performance and create alignment with the interests of our stockholders. Compensation Program Design Cash Compensation Current cash compensation consists of base salary and bonuses, which covers executive officers and other Company employees. Our base salary levels for executive officers are intended to be competitive with our peer group to motivate individuals to discharge the responsibilities of their position and to reflect the officer’s role, responsibilities, experience, performance and contribution to the Company’s success. Our Compensation Committee adjusts base salaries of executive officers annually with input from Mr.Burton. In making these adjustments, our Compensation Committee takes into account individual and Company performance; the total current and potential compensation of a given officer based on a review; the levels of compensation paid by institutions that compete with us for executive talent; and the relative level of compensation in comparison to other executive officers and to our employees. Two of our executive officers, Messrs.Burton and Welch, have employment agreements with us and receive base salaries under those agreements, subject to annual review and adjustments. Use of Compensation Survey The Compensation Committee relies on peer group surveys prepared by its consultant, McLagan, to assess the competitiveness of the Company’s pay practices in the marketplace. The peer group data is used in combination with other supplemental published survey sources reflecting industry data for banks of similar size (national financial institutions with assets between $400million and $1.2billion) and for banks in our region, as well as with information relating to individual and Company performance, to help the Compensation Committee make compensation decisions. McLagan selected a peer group and benchmarked the Company’s cash compensation (base salary plus annual cash incentive compensation) against this group. The peer group consisted of 19 publicly traded financial institutions of similar asset size and regional location. The peer group consisted of: Enterprise Bancorp, Inc. Westfield Financial, Inc. Hingham Institution for Savings Beacon Fed. Bancorp Inc. SI Financial Group, Inc. Chemung Financial Corp. Evans Bancorp, Inc. New England Bancshares Oneida Financial Corp. Elmira Savings Bank Naugatuck Valley Financial Corp. Salisbury Bancorp, Inc. Chicopee Bancorp, Inc. Central Bancorp, Inc. PSB Holdings, Inc. (MHC) Lake Shore Bancorp Inc. Jeffersonville Bancorp Greene County Bancorp Inc. (MHC) Pathfinder Bancorp Inc. 14 Impact of Performance on Cash Compensation The Company implements our objective of relating pay to individual and Company performance by paying variable performance bonuses. Bonuses are based on the level of individual and Company performance measured against strategic criteria in the following four categories: (1)financial performance (net income, net interest income); (2)business and process improvement (core deposit growth, and loan growth). Results of this program during 2012 are discussed below under “Elements of Compensation Incentive Bonus Plan.” Equity Compensation Plan Our stockholders approved our 2008 Plan and our Compensation Committee made grants under the 2008 Plan to our executive officers in January of 2008. During fiscal 2012, the Company made additional grants under the 2008 Plan in November 2011. The 2008 Plan is intended to promote the continuity of our executive leadership team by imposing lengthy vesting requirements and to enable them to focus on improving the long-term performance of the Company. The 2008 Plan is also designed to provide management with an equity stake to create alignment with the interests of our stockholders. Tax and Accounting Considerations In consultation with our advisors, we evaluate the tax and accounting treatment of each of our compensation programs at the time of adoption and on an annual basis to ensure that we understand the financial impact of the program. Our analysis includes a detailed review of recently adopted and pending changes in tax and accounting requirements. As part of our review, we consider modifications and/or alternatives to existing programs to take advantage of favorable changes in the tax or accounting environment or to avoid adverse consequences. We attempt to maximize the tax benefits related to compensation expense, however, tax considerations are not a compelling factor in determining compensation. The Compensation Committee intends for all compensation to be compliant under Rule 162(m) of the Internal Revenue Code to permit us to realize tax benefits of all compensation paid to the named executive officers; however, none of the officers currently receive compensation close to the $1,000,000 threshold. Additionally, employment agreements with executives provide for the reduction of payments in the event of a change in control should such payments constitute “excess parachute payments” under Section280G of the Internal Revenue Code. Elements of Compensation The compensation package for executive officers is comprised of four main components: base salary, incentive bonus plan, retirement benefits, and equity incentive awards. Base Salary Base salaries are intended to be competitive relative to similar positions at companies of comparable size in our business so that we may attract and retain high quality employees. The Compensation Committee has the discretion to adjust salaries based on skill level of the executive. In fiscal 2012, the Compensation Committee reviewed the survey data provided and decided to increase each of our named executive officers’ salaries. Incentive Bonus Plan We have adopted an annual incentive plan that provides for a variable cash payment opportunity based on individual and Company performance. The bonus plan compensates executives for obtaining short-term goals and objectives, which the Compensation Committee designs to promote long-term growth and enhanced stockholder value. The Compensation Committee selects objective criteria, primarily financial results, at the beginning of the year based on our profit plan targets and also subjective criteria, often based on our specific business goals for the year. For fiscal 2012, the objective and financial performance criteria included: 15 · Net income and earnings per share; · Deposit growth; · Loan quality (measured by delinquency rates); and · Loan production The Compensation Committee analyzed the entire compensation package, including perquisites, health, medical and life benefits, retirement benefits, valuation of equity compensation and the cost of each to the Company. Retirement Benefits Retirement benefits have become an important element of a competitive compensation program for attracting senior executives, especially in the financial services industry. Prior to our conversion to stock ownership, we froze our defined benefit pension plan as of November 1, 2006, and we terminated the plan and distributed out the vested benefits in the fourth quarter of 2008. Our executive compensation program currently includes (i) a 401(k) plan which enables our employees to supplement their retirement savings with elective deferral contributions with matching contributions by us at specific levels, and (ii) an employee stock ownership plan that allows participants to accumulate retirement benefits in employer stock at no cost to the participant. See “—Benefit Plans” below. Also, all of our named executive officers have Executive Salary Continuation Arrangements, or ESCAs. The ESCAs provide a benefit based on years of service that consist of a fixed dollar amount. See “—Pension Benefits” and “—Executive Salary Continuation Arrangements.”We have also entered into split dollar life insurance arrangements and salary continuation agreements with Messrs. Burton and Michel, which provide for retirement and death benefits.Such arrangements include a provision that a portion of the premium obligation is funded or forgiven if such persons remain an employee of Hampden Bank in good standing until a designated retirement date.See also “—Split Dollar/Salary Continuation Agreements” below. Equity Incentive Awards During fiscal 2008, our Board of Directors and stockholders approved our 2008 Plan and our Compensation Committee made grants under the 2008 Plan to our executive officers.In designing the program, the Compensation Committee considered the fundamental change that occurred to our Company in its mutual to stock conversion and that, prior to the conversion, the Company was not able to offer any forms of equity compensation. The Compensation Committee also considered the significant change in duties and responsibilities of our executive officers resulting from the change in corporate form and the significant increase in capital from the conversion and our officers’ ability to deploy such capital in a safe and sound manner. We designed the equity incentive program to reward the long-term efforts of our executive officers to increase returns to our stockholders and to be competitive with similar programs at other institutions. In structuring the program, we considered the prevalence among recently converted peer companies of making a large initial post-conversion equity grant with a long vesting period and the applicability of this practice to the Company, taking into account all elements of compensation paid to our executive officers. The Compensation Committee does not expect to make annual grants to our executive officers under the 2008 Plan. In fiscal 2008, our Compensation Committee made one-time awards as a result of the factors considered above to all of our executive officers in the form of both shares of restricted stock and stock options. In fiscal 2011, our Compensation Committee made an additional one-time grant in the form of shares of restricted stock to Mr. Burton and an additional one-time grant in the form of stock options to Mr. Marsh. In fiscal 2012, our Compensation Committee made an additional one-time grant in the form of stock options to Mr. Welch. For future grants, the Compensation Committee will determine the schedule upon which awards vest, which may consist of time-based or performance-based vesting. Most awards will not vest more rapidly than 20% per year over five years from the date of grant, except that in the event of death or disability of the participant or a change in control of Hampden Bancorp, all as defined in the 2008 Plan, each outstanding award under the 2008 Plan will immediately become fully vested and each option will be exercisable for the remainder of its term, unless otherwise modified as allowed under the 2008 Plan. The awards granted to Mr. Burton in 2008 vest at a schedule of 25% per year over four years. The awards granted to Mr. Burton in 2011 vest over eighteen months. The awards granted to Mr. Marsh in 2011 vest over three years. The awards granted to Mr. Welch in 2012 vest over four years. 16 Employment Agreements We have entered into employment agreements and amendments to such agreements, which we collectively refer to as employment agreements, with each of Messrs.Burton and Welch (the “Executive” or “Executives”). Our continued success depends to a significant degree on the skills and competence of these officers, and the employment agreements are intended to ensure that we maintain a stable and competent management base. Under the agreements, which have essentially identical provisions, Hampden Bancorp will make any payments not made by Hampden Bank under its agreement with the executives, but the executives will not have duplicative payments. The initial term of the agreements with both Mr.Burton and Mr.Welch is threeyears. In each case, the term automatically extends at the conclusion of the initial term for a successive term of three years, unless notice not to renew is given by either party, or unless the agreement is earlier terminated by the parties. Following termination of the Executive’s employment, the Executive must adhere to non-competition and non-solicitation restrictions for oneyear. The employment agreements provide that each Executive’s base salary will be reviewed annually. The base salaries that are currently effective for such employment agreements for Messrs.Burton and Welch are $201,172 and $205,000, respectively. In addition to the base salary, the employment agreements provide for, among other things, participation in stock benefits plans and other fringe benefits applicable to Executive personnel. The employment agreements provide for termination by Hampden Bank or Hampden Bancorp for “cause,” as defined in the employment agreement, at any time. If Hampden Bank or Hampden Bancorp chooses to terminate an Executive’s employment without “cause,” or if an Executive resigns from Hampden Bank or Hampden Bancorp with “good reason” as defined in the employment agreement, the Executive will receive an amount equal to the remaining base salary payments due to the Executive for the remaining term of the employment agreement, the benefits that he would have received under any retirement programs in which he participated for the remaining term of the employment agreement, and the right to continue to participate in any benefit plans of Hampden Bank that provide life insurance for the remaining term of the employment agreement. In addition, Hampden Bank and/or Hampden Bancorp would also continue and/or pay for the executive’s health and dental coverage for 18months or at such earlier date as the Executive becomes eligible for coverage under another employer’s group coverage. The agreement with Mr.Burton also provides him with a disability benefit equal to 100% of the Executive’s bi-weekly rate of base salary as of his termination date. Disability payments are reduced by any disability benefits paid to Mr.Burton under any policy or program maintained by Hampden Bank and/or Hampden Bancorp. Mr.Burton will cease to receive disability payments upon the earlier of: (1)the date an Executive returns to full-time employment; (2)the death of the Executive; (3)Executive’s attainment of age 65; or (4)the expiration of the Executive’s employment agreement. Our employment agreements with Messrs. Burton and Welch also provide certain termination and change in control benefits and payments identified below in “—Potential Payments On Termination or Change In Control.”Under these agreements, in the event of a change in ownership or control within the meaning of section409A of the Internal Revenue Code, if the Executives are offered employment with Hampden Bank or its successor that is comparable in terms of compensation and responsibilities, and the Executives stay for six months after the change in ownership or control is completed, the executives shall receive a lump sum payment in the amount of threemonths base salary. In addition, under the agreements, if within the period ending two years after a change in control as defined in the agreements, Hampden Bank or Hampden Bancorp terminates the Executive without “cause” or the Executive resigns with “good reason”, as defined in the agreements, Messrs.Burton and Welch would be entitled to a severance payment equal to three times and two times, respectively, the average of his annual compensation for the five preceding taxable years. We would also continue and/or pay for the Executive’s health and dental coverage for 18months or at such earlier date as the Executive becomes eligible for coverage under another employer’s group coverage. Additionally, Messrs.Burton and Welch would continue to participate in any benefit plans that provided life insurance and would receive the benefits he would have received under any retirement programs in which he participated for 36 months and 24 months, respectively, following his termination of employment (other than where prohibited by express plan terms, or by applicable law). Under the terms of the employment agreements, if the severance and other benefits provided for in the agreements or otherwise payable to the executive (i)constitute “parachute payments” within the meaning of Section280G of the Internal Revenue Code and (ii)would be subject to the excise tax imposed by Section4999 of the Code, then the executive’s severance benefits will be either: (a)delivered in full, or (b)delivered as to such lesser extent which would result in no portion of such severance benefits being subject to excise tax under Section4999 of the Code, whichever of the foregoing amounts, taking into account the applicable federal, state and local income taxes and the excise tax imposed by Section4999, results in the receipt by the executive on an after-tax basis, of the greatest amount of severance benefits, notwithstanding that all or some portion of such severance benefits may be taxable under Section4999 of the Code. 17 Change in Control Agreements We have entered into a change in control agreement with Mr. Michel. The change in control agreement has a one-year term. In November 2011, the Board of Directors of Hampden Bank extended the agreement for an additional year because we believe that it is in the best interest of the Company and our stockholders to provide our executive officers with an incentive to continue their employment and to motivate the executive officers to maximize the value of the Company upon a change in control for the benefit of our stockholders. Under the agreement, in the event of a change in ownership or control within the meaning of section409A(a)(2)(A)(v)of the Internal Revenue Code, if Mr. Michel is offered employment with Hampden Bank or its successor that is comparable in terms of compensation and responsibilities, and he stays for six months after the change in ownership or control is completed, he shall receive a lump sum payment in the amount of threemonths base salary. If, within a period ending twoyears after a change in control (as defined in the agreement), Hampden Bank or Hampden Bancorp or their successors terminates his employment without “cause” (as defined in the agreement), or if he voluntarily resigns with “good reason” (as defined in the agreement), he will receive a severance payment under the agreements equal to twotimes his average annual compensation for the five most recent taxable years. Hampden Bank will also continue health, dental and disability benefit coverage for 18months following termination of employment. The agreement limits payments made to Mr. Michel in connection with a change in control to amounts that will not exceed the limits imposed by Section280G of the Internal Revenue Code, which provides that severance payments that equal or exceed three times the individual’s base amount are deemed to be “excess parachute payments” if they are contingent upon a change in control. Split Dollar/Salary Continuation Agreements We have entered into a split-dollar life insurance agreement with Messrs.Burton and Michel under which we advance premiums to fund life insurance policies that are owned by the executives. The policies are collaterally assigned to Hampden Bank to secure the repayment of premiums upon termination of employment. At the time that Hampden Bank entered into the split dollar agreements, it also entered into a salary continuation agreements (“SCA” and together with the split dollar life insurance agreement “Split Dollar / Salary Continuation Agreement”) with Messrs.Burton and Michel under which a portion of the premium obligation is funded or forgiven if the executive remains an employee of Hampden Bank in good standing until a designated retirement date or is terminated in connection with a change in control. Messrs.Burton and Michel will be provided a lump sum payment under their salary continuation agreements. The lump sum benefit under the SCAs for Messrs.Burton and Michel are $746,000 and $409,000, respectively. Split Dollar Life Insurance Agreements Hampden Bank has entered into substantially similar split dollar life insurance agreements (“SDLI Agreements”) with certain officers of the Bank, including Messrs.Burton, Welch, and Michel. The SDLI Agreements are intended to be non-equity, endorsement split dollar agreements, with respect to certain life insurance policies issued by a duly licensed life insurance company identified in the SDLI Agreements. The insurance policies are to be treated as “bank owned life insurance.”Pursuant to the SDLI Agreements, Hampden Bank shall pay an amount equal to the planned premiums and any other premium payments that might become necessary to keep the insurance policies in force.Upon the death of an executive officer while employed by Hampden Bank, the division of the death proceeds of his insurance policy shall be as follows:the executive officer’s designated beneficiary(ies) will be entitled to payment from the policy proceeds directly from the insurer of an amount equal to the lesser of: (i) a specified dollar amount ($1.0 million in the cases of Messrs. Burton and Welch; and $350,000 in the case of Mr.Michel); or (ii)The Net Death Benefit.The “Net Death Benefit” shall be the death benefit payable under the terms of the policy reduced by the aggregate premiums paid by the Bank. 18 Hampden Bank shall at all times be entitled to one hundred percent (100%) of the insurance policies’ cash values, less any policy loans and unpaid interest or cash withdrawals previously incurred by Hampden Bank. Executive Salary Continuation Agreements We have entered into non-qualified deferred compensation agreements which are referred to as executive salary continuation agreements (“ESCAs”) with Messrs.Burton, Michel, and Welch for the purpose of supplementing retirement benefits provided under Hampden Bank’s Pension Plan. Benefits are expressed as a life annuity with annual payments of $30,000 for Mr. Michel, $95,000 for Mr. Burton, and $60,000 for Mr.Welch. Benefits under these ESCAs may be funded under a “rabbi” trust. The agreements provide that the executives will receive a monthly supplemental retirement income benefit until the death of the executive following retirement at or after age 65 for Mr. Welch, and age 62 for Mr. Michel, except that Mr. Burton will receive a lump sum equal to a life annuity with annual payments of $95,000. In the event an executive dies prior to retirement, a pre-retirement death benefit is paid to his beneficiary. The ESCAs also provide for a benefit in the event an executive terminates service with Hampden Bank, voluntarily or involuntarily, prior to attaining retirement age for reasons other than cause, as defined in the ESCAs, including a change in control. Under these circumstances, the executive shall receive the benefits promised in his ESCA upon attaining normal retirement age, as if the executive had been continuously employed by the Bank until said normal retirement age.If an executive’s service with us is terminated due to a disability before he attains age 65, the executive will immediately receive the retirement benefit as if he had reached retirement age. Hampden Bank entered into a grantor or "rabbi" trust agreement with an independent trustee. The grantor trust has been established to hold assets that Hampden Bank may contribute for the purpose of making benefits payments under the ESCAs. Funds held in the trust remain at all times subject to the claims of Hampden Banks' creditors in the event of Hampden Bank's insolvency. 19 Summary Compensation Table The following table sets forth certain summary information regarding the compensation paid or accrued by us to or for the account of our Chief Executive Officer, and our other two most highly compensated executive officers (collectively, “named executive officers”). Name Year (1) Salary($) Bonus($) Stock Awards($)(2) Option Awards($)(3) Change in Pension Value and Nonqualified Deferred Compensation Earnings($)(4) All Other Compensation ($)(5) Total($) Thomas R. Burton - - - Chief Executive Officer - Glenn S. Welch - - President and Chief - - - Operating Officer - - - Robert J. Michel - - Senior Vice President - Fiscal year-end is June 30. Reflects the grant date fair value of restricted stock awards granted to our executive officers under our 2008 Equity Incentive Plan. The grant date fair value of the stock awards has been computed in accordance with the stock based accounting rules under FASB ASC Topic 718. A discussion of the assumptions used in calculating the award values may be found at footnote 15 to our consolidated financial statements in our Annual Report on Form10-K for the fiscal year ended June 30, 2012 (the “2012 Form 10-K”). Reflects the grant date fair value of stock option awards granted to our executive officers under our 2008 Equity Incentive Plan. The grant date fair value of the restricted stock options has been computed in accordance with the stock based accounting rules under FASB ASC Topic 718. A discussion of the assumptions used in calculating the award values may be found at footnote 15 to our consolidated financial statements in our 2012 Form10-K. This column reflects the aggregate increase in the actuarial present value of the executive officers accumulated benefit under the Executive Salary Continuation Arrangements. Details of the amounts reported in the “All Other Compensation” column for fiscal 2012 are provided in the following table. 20 Mr. Burton Mr. Welch Mr. Michel Employer contributions to $ $ $ 401(k) Plan $ Imputed income under $
